Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 1 of 7 PageID 17867




                              EXHIBIT 5                             APP.011
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 2 of 7 PageID 17868




                                                                    APP.012
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 3 of 7 PageID 17869




                                                                    APP.013
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 4 of 7 PageID 17870




                                                                    APP.014
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 5 of 7 PageID 17871




                                                                    APP.015
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 6 of 7 PageID 17872




                                                                    APP.016
Case 3:18-cv-00731-X Document 273-5 Filed 07/30/19   Page 7 of 7 PageID 17873




                                                                    APP.017
